DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows [items in brackets or that are struck through are to be deleted, and items that are underlined are to be added]:

	Claim 1:	A method for aligning a sheet, comprising:
providing a roll former comprising a plurality of sets of rollers, a plurality of motors, a plurality of sensors, and a folder;
arranging the plurality of sensors to detect and track a position of the sheet on [a] the roll former;
detecting the sheet using a first sensor of the plurality of sensors during a first entry of the sheet into [a] the folder, wherein said first sensor will signal a programmed controller to trigger at least one plurality of motors to slow down a speed of all of the plurality of sets of rollers;
identifying the sheet using a second sensor of the plurality of sensors;
driving each of the plurality of sets of rollers via a corresponding one of the plurality of motors;


detecting a first notch on a side of the sheet using a third sensor of the plurality of sensors, and using a fourth sensor of the plurality of sensors to detect a second notch located on an opposite side of the sheet relative to the first notch, wherein the third and the fourth sensors are positioned on the folder;

slowing down said plurality of motors driving said plurality of sets of rollers;
signaling [a] the controller to immediately stop said plurality of motors, and thereby the plurality of sets of rollers and the sheet, when a first fold line on the sheet is in line with a fold line on the folder;
folding the sheet;
driving said plurality of sets of rollers via said plurality of motors to move the sheet to a second position wherein a second fold line is in line with [a] the fold line 
selectively stopping said plurality of sets of rollers a second time;
folding the sheet at least one additional time;
wherein the method also includes the steps of:
sending a signal to the controller to activate a switching of a hydraulic oil flow powering the plurality of motors from an initial series circuit of single line oil flow to a parallel circuit of dual oil flow 

wherein the initial series circuit controls the plurality of motors such that the plurality of sets of rollers rotate at substantially a same speed, and wherein the switching of the hydraulic oil flow from the initial series circuit to the parallel circuit controls the plurality of motors such that the plurality of sets of rollers rotate at different speeds relative to one another.

Claim 5:	The method as in claim 1, wherein the step of folding the sheet comprises a step of stopping the sheet along the first fold line on the sheet, which is aligned by being seated directly on top of 

Claim 6:	The method as in claim 1, wherein the controller , wherein the opening and closing controls an amount of oil flow through the plurality of valves, thereby actuating the plurality of motors from [a] the initial series circuit to 

Claim 7:	The method as in claim 6, wherein the oil flow is configured to control the actuation of the plurality of motors which in turn control [a] the speed of the plurality of sets of rollers moving the sheet.

Claim 8:	The method as in claim 1, further comprising a step of selectively opening and closing at least one valve to activate at least one plurality of motors.

Claim 11:	The method as in claim 1, wherein at least one plurality of sensors is configured to control , thereby actuating a respective one of the plurality of sets of rollers to stop moving.

Claim 12:	The method as in claim 11: wherein after the sheet is folded a first time and the sheet is moved into [a] the second position, another one of said plurality of sensors will detect a third notch and will signal to the controller to stop one of the plurality of motors which in turn stops a respective one of said plurality of sets of rollers.

Claim 13:	The method as in claim 12, further comprising a step of stopping the sheet on the first fold line on the sheet so that [it] the first fold line is aligned by being seated directly on top of [a] the folding line of the folder.

Claim 14:	

Claim 15:	The method as in claim 13, wherein the controller is also programmed to control an opening and closing of a set of valves which in turn control an amount of oil flow through said set of valves, thereby actuating the plurality of motors from the initial series circuit to the parallel circuit.

Claim 16:	The method as in claim 15, wherein the oil flow is configured to control the folding of the sheet. 

The above examiner’s amendment was submitted via email to Attorney of Record, William C. Collard, for approval on 06/13/2022. Attorney Collard provided authorization for this amendment via telephone conversation on 07/05/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant amended independent claim 1 to include the allowable subject matter of claim 4 indicated in the Non-Final Office Action filed 09/15/2021, as well as intervening claims 2-3. The examiner’s amendment puts the claims in better form and overcomes any remaining issues under 35 USC 112. Therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725